an action to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered June 30, 1989, as, upon a jury verdict, is in favor of the defendant and against them on the defendant’s counterclaim in the principal sum of $64,138.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiffs allege that the award of damages was improperly calculated by the jury. We do not agree. The award of damages was clearly based upon a fair interpretation of the evidence. Thus, the verdict will not be disturbed. Bracken, J. P., Kooper, Harwood and Balletta, JJ., concur.